Citation Nr: 9900306	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  95-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenic reaction, schizo-affective type, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellants spouse



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
RO, which denied an increased (compensable) evaluation for 
the veterans service-connected schizophrenic reaction of the 
schizo-affective type (schizophrenia herein).  In a March 
1995 decision, the RO assigned an increased 10 percent 
evaluation for service-connected schizophrenia, and the 
appeal continued.  

It is noted that the March 1995 RO rating decision also 
included the proposal that the veteran be considered 
incompetent for the purpose of payment of VA disability 
benefits.  In a May 1995 statement of the veterans spouse, 
it was requested that she become the veterans guardian for 
VA purposes, and it was disclosed at that time that she was 
in receipt of the veterans power of attorney and that she 
was managing all of the veterans finances.  By rating 
decision dated in June 1995, the veteran was considered 
incompetent and totally disabled on account of disability 
characterized as dementia associated with alcoholism, 
effective from June 1995.  

A personal hearing was conducted in August 1995, at which 
time the sworn testimony of the veterans spouse was 
obtained.  



REMAND

Rating decision dated in April 1968 established service-
connection for schizophrenic reaction, schizo-affective type.  
This decision was based upon the documented service medical 
reports of schizophrenia and anxiety attacks following a 
particular in-service incident.  Specifically, an August 1967 
report shows that the veterans psychiatric illness 
originated when, while serving in Vietnam, he was asked to 
identify a body of a friend and fellow soldier who had been 
shot in the head and killed in action.  The incident was 
reported to have resulted in anxiety and nervousness when the 
veteran associated it with an accidental shooting of a step-
brother years earlier in 1953.  

Since the initial grant of service connection, however, the 
full nature and extent of the veterans psychiatric illness 
(and the relationship of any such disability, if any, to 
service) has been less clear.  On VA examination in September 
1978, it was noted that the veteran was presently being 
treated for nervousness and anxiety associated with an 
industrial accident where the veteran lost his left index 
finger.  At that time, however, the VA physician found no 
schizoaffective schizophrenia on examination, and the sole 
diagnosis was anxiety reaction, chronic, associated with 
depressive features.  

More recently, VA treatment records dated in March, April and 
May1992 show diagnoses of dementia, major depression, and a 
history of chronic schizophrenia; an April 1992 report 
associates the dementia with both Alzheimers disease and the 
depression; an August 1992 report includes a diagnosis of a 
depressive disorder, with notation that the dementia was 
thought to have depressive features; a June 1993 VA treatment 
record indicates diagnoses of Alzheimers disease and 
depression.  

As later VA examination reports were obtained without 
specific review of the above documented clinical history, 
considerable uncertainty remains with regard to the etiology 
of current psychiatric pathology.  A July 1994 VA examination 
report indicates a diagnosis of dementia of unknown etiology; 
on February 1995 VA examination, while the VA claims file 
appears not to have been available, the veteran was diagnosed 
with Alzheimers type dementia, with a history of alcohol 
abuse, which also contribute[s] to his dimentia (sic).  
While the veteran was thought to suffer from current 
hallucinations, with a history of depression, the examiner 
concluded that she did not have the necessary information 
and history to make that diagnosis at this time.  Moreover, 
the April 1997 VA psychiatric examination report specifically 
included no review of the VA claims file or the veterans 
documented clinical history, other than the recollections of 
his spouse.  

In view of the foregoing, the Board finds that a 
comprehensive psychiatric of the veteran is warranted to 
ascertain the full nature and extent of all current 
psychiatric disability.  Prior to conducting such 
examination, however, the RO should obtain all outstanding 
medical treatment and evaluation records from VA and other 
sources so that the veterans documented medical history may 
be considered.  In this regard, the Board notes that a June 
1993 VA treatment record indicates that the veteran retired 
in October 1992 and that since then he has been in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The RO should request and obtain copies of any SSA 
determination of disability, and the medical records upon 
which such a decision was based.  See Masors v. Derwinski, 2 
Vet. App. 181 (1992).  Similarly, the RO should request and 
obtain copies of any additional VA treatment records, dated 
from October 1992 to the present, including the VA medical 
centers (VAMCs) already identified by the evidence of 
record, namely, VAMCs located in Ann Arbor, Michigan, Battle 
Creek, Michigan, and Fort Wayne, Indiana.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain documentation as 
to whether the veterans spouse is his 
guardian or has his power of attorney for 
VA purposes.  Thereafter, the RO should 
contact the veteran, through his 
representative and spouse or guardian, 
and request the submission of the names, 
addresses and approximate dates of 
treatment of all medical care providers 
(both VA and non-VA) who treated him for 
any psychiatric disorder from October 
1992 to the present.  After securing any 
necessary release(s), the RO should 
obtain copies of any records not already 
in the claims folder.  However, VA 
hospital and/or out-patient treatment 
records from the VA Medical Centers in 
Ann Arbor, Michigan, dated from July 1995 
to the present, and Battle Creek, 
Michigan, dated from June 1995 to the 
present, and Fort Wayne, Indiana, dated 
from June 1993 to the present (as well as 
any other VA medical center identified 
dated from October 1992 to the present) 
should be obtained, regardless of whether 
a response to the ROs inquiry is made.  
If any requested records are unavailable 
or any search otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The RO should obtain and associate 
with the record copies of the decision on 
the veterans claim for SSA disability 
benefits and all medical records upon 
which that determination was based.  

3.  Upon the completion of the above, the 
veteran should be scheduled to undergo an 
examination by a VA psychiatrist to 
determine full nature, extent, and 
etiology of all current psychiatric 
disability.  The claims folder, along 
with a complete copy of this REMAND, must 
be provided to and be reviewed by the 
examiner in connection with this claim.  
The examiner should specifically address 
the manifestations, including the 
presence or absence of hallucinations, of 
the veterans service-connected 
schizophrenic reaction.  For each 
disorder diagnosed, the examiner also 
should specifically comment upon the 
relationship, if any between the 
diagnosed disorder and the condition for 
which service connection has been 
established, to include whether any such 
condition represents a change in 
diagnosis or a progression of the 
service-connected condition.  All 
examination results, along with the 
complete rationale underlying all 
opinions expressed, (with citation, if 
necessary, to specific evidence in the 
record) should be set forth in a 
typewritten report.  

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

5.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veterans claim for an 
increased rating for service-connected 
psychiatric disability, as presently 
diagnosed, on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the last 
supplemental statement of the case), and 
all applicable laws, regulations, and 
case law.  The RO should provide adequate 
reasons and basis for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.  

6.  If any benefit sought by the veteran 
continues to be denied, then he, and his 
representative and spouse or guardian, 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate opportunity to submit written 
or other argument in response thereto 
before his case is returned to the Board 
for further appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development, and it is not the Boards intent to imply 
whether the benefits requested should be granted or denied.  
The veteran, his representative and his spouse, need take no 
action until otherwise notified, but he may furnish 
additional evidence (to include any supporting statements 
from his former service comrades) and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet.App. 109 (1995).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory 





Notes).  In addition, VBAs ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
